DETAILED ACTION
This Office Action is in response to claims filed on 4/1/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
claims 1-7 and 10-11; “a beam former” in claims 1 and 8-9; “a storage” in claim 12; and “a splitter” and “a combiner” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3, 13-14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stirling et al. (US 2016/0353424 A1).
 
	Regarding claim 1; Stirling discloses a remote radio head comprising: a plurality of antennas generating a plurality of analog beams in a wireless communication system serving at least one user terminal (in a coverage sector, an eNB assigns different width analog transmission beams to UEs; an eNB may also refers to as a remote radio head; see paragraphs [0034], [0048], [0064] and Fig. 6); a plurality of Radio Frequency chains (one or more RF chains 1210; see Fig. 12); a metric calculator (CPU; see Fig. 19) that calculates at least one metric representing a traffic demand as a function of spatial direction by using at least a signal of each of the Radio Frequency chains (an eNB performs transmit power control to co-schedule UEs with different path losses to increase spectral efficiency; the effective transmit power level is calculated by transmit power level and transmit antenna gain; the larger the transmit antenna gain, the narrower the width of a transmission beam; Fig. 12 illustrates two RF chains are used to achieve 12.5 degrees transmission beams; see paragraphs[0034], [0056] – [0059], [0065] and Fig. 12); and a beam former (analog beamforming circuit; see paragraph [0064] and Fig. 12) that generates analog beams directed towards a spatial direction determined based on the calculated at least one metric (analog beams beamformed using phase shifters; changing the effective transmit power level (either the transmit antenna gain or transmit power level) has an impact on a the beam width of the transmission beams; see paragraphs [0056] – [0059], [0061], [0065] and Fig. 7).
claims 3 and 18; Stirling discloses wherein the metric calculator calculates the metric using at least a digital uplink signal outputted from each of the Radio Frequency chains (no patentable weight is given due to claim language or) or using at least an analog downlink signal outputted from each of the Radio 12Docket No. J- J-19-0367 Frequency chains (the transmit power level may be the output power of a power amplifier of a RF chain of a transmitting device (e.g. an eNB); see paragraph [0057] and Fig. 12).

Regarding claim 13; Stirling discloses a beamforming method performed in a remote radio head with multiple antennas generating a plurality of analog beams in a wireless communication system serving at least one user terminal (in a coverage sector, an eNB assigns different width analog transmission beams to UEs; an eNB may also refers to as a remote radio head; see paragraphs [0034], [0048], [0064] and Fig. 6), the method comprising: calculating at least one metric representing a traffic demand as a function of spatial direction by using at least a signal of each Radio Frequency chain (an eNB performs transmit power control to co-schedule UEs with different path losses to increase spectral efficiency; the effective transmit power level is calculated by transmit power level and the transmit antenna gain; the larger the transmit antenna gain, the narrower the width of a transmission beam; Fig. 12 illustrates two RF chains are used to achieve 12.5 degrees transmission beams; see paragraphs [0034], [0056] – [0059], [0065] and Fig. 12); and generating analog beams directed towards a spatial direction determined based on the calculated at least one metric (analog beams beamformed using phase shifters; changing the effective transmit power level (either the transmit antenna gain or transmit power level) has an impact on a the beam width of the transmission beams; see paragraphs [0056] – [0059], [0061], [0065] and Fig. 7).

	Regarding claim 14; Stirling discloses a non-transitory computer-readable storage medium storing a program executed by a computer (mass storage device configured to store program executed by a process; see paragraph [0114] and Fig. 19) embedded on a remote radio head with multiple antennas generating a plurality of analog beams in a wireless communication system serving at least one user terminal (in a coverage sector, an eNB assigns different width analog transmission beams to UEs; an eNB may also refers to as a remote radio head; the eNB has one or more RF chains; see paragraphs [0034], [0048], [0064] and Fig. 6, Fig. 12), the program causing the computer to execute: calculating at least one metric representing a traffic demand as a function of spatial direction by using at least a signal of each Radio Frequency chain (an eNB performs transmit power control to co-schedule UEs with different path losses to increase spectral efficiency; the effective transmit power level is calculated by transmit power level and the transmit antenna gain; the larger the transmit antenna gain, the narrower the width of a transmission beam; Fig. 12 illustrates two RF chains are used to achieve 12.5 degrees transmission beams; see paragraphs[0034], [0056] – [0059], [0065] and Fig. 12); and generating analog beams directed towards a spatial direction determined based on the calculated at least one metric (analog beams beamformed using phase shifters; changing the effective transmit power level (either the transmit antenna gain or transmit power level) has an impact on a the beam width of the transmission beams; see paragraphs [0056] – [0059], [0061], [0065] and Fig. 7).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4-5, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stirling; in view of Mobasher et al. (US 2015/0085944 A1).

	Regarding claims 2 and 17; Stirling discloses a remote radio head generates analog beams based upon a calculated metric.
	Stirling does not explicitly disclose calculating the metric using signals from RF chains.
Mobasher discloses wherein the metric calculator calculates the metric using at least a digital downlink signal inputted to each of the Radio Frequency chains or using at least an analog uplink signal inputted to each of the Radio Frequency chains (measurement modules may be configured to measure communication performance metrics in the analog and/or the digital 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stirling and Mobasher to use signals from RF chains in order to calculate transmission parameters in the analog and/or digital domain (see paragraph [0040] of Mobasher).

	Regarding claims 4 and 19; Stirling discloses a remote radio head generates analog beams based upon a calculated metric.
	Stirling does not explicitly disclose the calculation uses a signal flowing within each of RF chains.
Mobasher discloses wherein the metric calculator calculates the metric using at least a signal flowing within each of the Radio Frequency chains (the measurement modules provides communication signal metrics related to transmission and/or reception of signals between any of RF chains and antennas; the measurement modules provides these communication performance metrics to a decision module; see paragraphs [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stirling and Mobasher to use signals flow within each of RF chains in order to calculate transmission parameters in the analog and/or digital domain (see paragraph [0040] of Mobasher).


claims 5 and 20; Stirling discloses a remote radio head generates analog beams based upon a calculated metric.
	Stirling does not explicitly disclose the calculation uses measured power level from the signal of each of RF chains.
Mobasher discloses wherein the metric calculator calculates the metric using a measured power level from at least the signal of each of the Radio Frequency chains (the measurement modules may utilize a power meter to measure the received signal, noise, and interference power levels to provide communication performance metrics to a decision module; see paragraphs [0028] and [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stirling and Mobasher to use measured power level from signal of each of RF chains in order to calculate transmission parameters in the analog and/or digital domain (see paragraph [0040] of Mobasher).

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stirling; in view of Ridel et al. (US 2016/0294533 A1).

	Regarding claim 6; Stirling discloses a remote radio head generates analog beams based upon a calculated metric.
	Stirling does not explicitly disclose using a measured power level from the signal of RF chains in digital domain.
Ridel discloses wherein the metric calculator calculates the metric using a measured power level from at least the signal of each of the Radio Frequency chains in digital domain (the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stirling and Ridel to use a measured power level from signal of RF chain in digital domain to estimate distortions of transmitter chain (see paragraph [0037] of Ridel).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stirling; in view of Alpman et al. (US 2020/0091608 A1).

	Regarding claim 7; Stirling discloses a remote radio head generates analog beams based upon a calculated metric.
	Stirling does not explicitly disclose using an estimated power level from the signal of RF chains in analog domain.
Alpman discloses wherein the metric calculator calculates the metric using an estimate of a power level from at least the signal of each of the Radio Frequency chains in analog domain (estimating power level of signals of RF chain and adjusting a variable gain amplifier to further received signals based on the estimated power; see paragraph [2128] and Fig. 3A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stirling and Alpman to use an estimated power level from signal of RF chain in analog domain to perform an automatic gain control (see paragraph [2128] of Alpman).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Stirling; in view of Kim et al. (US 2015/0289281 A1).

	Regarding claim 8; Stirling discloses beamforming analog beams according to a metric.
	Stirling does not explicitly disclose selecting a subset of potential analog beams to match traffic demand.
Kim discloses wherein the beam former selects a subset of potential analog beams, which match to the traffic demand, from a fixed set (when characteristics of the selected analog beams are used, the analog beam having a beam width suitable for channel situations and conditions can be used during data transmission; see paragraph [0120]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stirling and Kim to select a subset of potential analog beams to match traffic demand in order to enhance reliability for received signals (see paragraph [0043] of Kim). 

	Regarding claim 9; Stirling discloses beamforming analog beams according to a metric.
	Stirling does not explicitly disclose selecting a subset of potential analog beams to match traffic demand and user distribution. 
Kim discloses wherein the beam former selects the subset of potential beams that match to the traffic demand and a user distribution in both azimuth and elevation (when characteristics of the selected analog beams are used, the analog beam having a beam width suitable for channel situations and conditions can be used during data transmission; analog beams are selected based 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stirling and Kim to select a subset of potential analog beams to match traffic demand and user distribution in order to form an analog beam having a larger beam width (see paragraph [0114] of Kim).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Stirling; in view of Huynh et al. (US 2015/0289281 A1).

	Regarding claim 10; Stirling discloses a remote radio head generates analog beams based upon a calculated metric.
	Stirling does not explicitly disclose comparing calculated metric for spatial direction with previous metrics.
Huynh discloses wherein the metric calculator compares the calculated metric for current spatial direction with metrics calculated previously for spatial directions except the current spatial direction (the power level of the composite signal is measured and compared to a previous measured power level; the power level is used the determine the phase shift value; see lines 44-56, col. 11 and Fig. 14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stirling and Huynh to compare calculated power level for spatial direction with previous power level in order to provide phase-controlled RF signal (see lines 18-20, col. 3).

	Regarding claim 11; Stirling discloses a remote radio head generates analog beams based upon a calculated metric.
	Stirling does not explicitly disclose determining a preferred spatial direction based on the result of the comparison.
Huynh discloses wherein the metric calculator determines a preferred spatial direction in at least one of uplink and downlink based on a result of the comparison (if the current measured power level is greater than the previous power level, phase adjustment is performed with the current measured power level; see lines 44-56, col. 11 and Fig. 14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stirling and Huynh to select a preferred spatial direction based on the result of the comparison in order to provide phase-controlled RF signal (see lines 18-20, col. 3). 

	Regarding claim 12; Stirling discloses a remote radio head generates analog beams based upon a calculated metric.
	Stirling does not explicitly disclose storing the calculated matric for each spatial direction.
Huynh discloses further comprising a storage that stores the calculated metric for each spatial direction (if the current measured power level is greater than the previous measured power level, the current phase shift values and measured power level are stored; see lines 44-56, col. 11 and Fig. 14).
. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Stirling; in view of Bethanabhotla et al. (US 2019/0089428 A1).

Regarding claim 15; Stirling discloses wherein the beam former controls at least phase shift in the groups of phase shifters to steer the analog beams in the spatial direction, based on the calculated at least one metric (changing the transmit antenna gain has an impact on the transmission beam; the phase shifters and/or antenna may be associated with different transmission beams; see paragraphs [0064] and [0088]).
Stirling does not explicitly disclose the antennas includes a plurality of sub-arrays.
	Bethanabhotla discloses wherein the plurality of antennas includes: a plurality of sub-arrays (each RF chain could be connected to all the antenna elements in the array or only a subset of them (sub-arrays); see paragraph [0031]), with the plurality of antennas grouped thereinto; and a plurality of groups of phase shifters (phase shifter 3-4; see Fig. 6), each of the groups of phase shifters connected to each of the sub-arrays of antennas (a set of beam coefficients 3-4 is applied to signals, for each antenna element r, the K TxRU signals are processed and radiated through physical antenna; see paragraph [0033] and Fig. 6), wherein the remote radio head further comprises: a plurality of Radio Frequency (RF) front ends, each of the RF front ends 15Docket No. J- J-19-0367 connected to each of the plurality of Radio Frequency chains (each of the RF , and connected via each of the groups of phase shifters to each of the sub-arrays of antennas (the RF front end is connected to phased array antenna system; see paragraph [0010] and Fig. 6); and a digital interface that performs at least one of transmission and reception of a digital signal to and from the plurality of Radio Frequency chains (an RRH has K RF chains (TxRUs); the M AP signals may be mapped to K TxRUs through port-to-TxRU mapper to form K digital signals to the RF chain; see paragraphs [0032], [0043] and Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stirling and Bethanabhotla to include sub-arrays in the antenna in order for each individual sub-beam points in a certain physical direction (see paragraph [0013] of Bethanabhotla).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Stirling; in view of Vella et al. (US 2020/0220628 A1).

	Regarding claim 16; Stirling discloses a remote radio head generates analog beams based upon a calculated metric.
	Stirling does not explicitly disclose the RRH include a splitter and a combiner.
Vella discloses wherein each of the RF front ends includes: at least one of a splitter (splitter; see Fig. 1C) that splits a signal received from the Radio Frequency chain to supply split signals to the sub-array of antennas (the splitter divides RF signals to be transmitted into sub-arrays of antenna; see paragraph [0051] and Fig. 1C); and a combiner (combiner; see Fig. 1C) that combines signals received from the sub-arrays of antennas to supply a combined signal to the Radio Frequency chain (the combiner combines RF signals receives at each of the sub-arrays and feeds the RF circuit; see paragraph [0051] and Fig. 1C).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stirling and Vella to include a splitter and a combiner to transmit/receive signal at each sub-array (see paragraph [0051] of Vella);  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NING LI whose telephone number is (571)270-0624. The examiner can normally be reached Monday, Tuesday, Thursday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/N.L/Examiner, Art Unit 2415          

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415